Citation Nr: 0602807	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code.

(The claim for entitlement to service connection for cervical 
and thoracic spine disabilities is the subject of a separate 
decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to November 
2000.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran served on active service from June 9, 1998 to 
November 8, 2000, completing 29 months of her obligated 3-
year period of active duty.  She did not complete her 
obligated period of active duty.

2.  The veteran was not discharged or released from active 
duty because of a service-connected disability; a medical 
condition which pre-existed service on active duty and which 
the VA determined was not service-connected; for hardship; 
for the convenience of the Government after completing 20 
months of a less than  
3-year enlistment or 30 months of a 3-year or more 
enlistment; involuntarily for the convenience of the 
Government as a result of a reduction in force; or for a 
physical or mental condition not characterized as a 
disability and not due to misconduct but determined to have 
interfered with duty.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011, 3012 (West 2002 
& Supp. 2005); 38 C.F.R. § 21.1031, 21.7042 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in her possession pertaining to the claim.  

In the present case, the record does not show that the 
veteran was provided with notification of the VCAA, including 
the evidence necessary to substantiate her claim and the 
division of responsibilities between VA and the veteran in 
procuring the evidence relevant to her claim in accordance 
with 38 U.S.C.A. § 5103(a).  However, as will be explained 
below, the Board finds that in this case the law, and not the 
evidence, is dispositive.  CAVC has held that where the law 
and not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000) 
(providing that the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (providing that VCAA not applicable where law, not 
factual evidence, is dispositive.)  See also VAOPGCPREC 2-
2004 (2004) (holding that VCAA notice not required where 
evidence could not establish entitlement to benefit claimed.)  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions of § 21.1032(a)."  In the 
instant case, upon receipt of the veteran's claim, the claims 
file shows that the RO undertook additional development, 
requesting that she send a legible copy of the "member-4" 
copy of her DD Form 214 showing the character of discharge.  
In addition, the RO requested the veteran's signature to 
complete the online application.  Thus, the record shows that 
in accordance with § 21.1031(b), the RO notified the veteran 
of the evidence necessary to reconsider her claim.

The veteran submitted the required information, including her 
signature, in July 2003.  After consideration of all the 
evidence of record, the RO denied her claim by letter in July 
2003, which also contained the eligibility requirements for 
the benefit sought.  The veteran submitted a notice of 
disagreement in August 2003.  In the same month, the RO 
issued a statement of the case (SOC) which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  Based on the foregoing, the Board finds 
that the veteran was fully advised of the evidence needed to 
substantiate her claim and that all relevant evidence 
necessary for an equitable disposition of her appeal has been 
obtained.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

II.  Eligibility to Education Benefits under Chapter 30 Title 
38

The veteran submitted a claim for benefits under the 
Montgomery GI Bill (Chapter 30, Title 38, U.S. Code.  In her 
NOD and substantive appeal, and in a hearing held before a 
local hearing officer at the RO in August 2004, she stated 
and testified she felt she was entitled to these benefits, as 
she served honorably and paid the required $100.00 for 12 
months to continue her education.  Based on the foregoing, 
the Board finds that the veteran is claiming eligibility to 
Chapter 30, Title 38, educational benefits.

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for member of the Armed 
Forces after their separation from military service.  
38 U.S.C.A. §§ 3001 et seq.  (West 2002 & Supp. 2005).

A threshold requirement for Chapter 30 educational assistance 
is the completion of certain requisite service.  In order to 
be entitled to Chapter 30 educational assistance, an 
individual must first become a member of the Armed Forces or 
first enter active duty as a member of the Armed Forces after 
June 30, 1985, and in the case of an individual whose 
obligated period of active duty is three years or more, serve 
at least three continuous years of active duty.  38 U.S.C.A. 
§ 3011(a)(1)(A)(i) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 21.7042(a)(1)-(2) (2005).  In the case of an individual 
whose obligated period of active duty is less than three 
years, that individual must serve at least two continuous 
years of active duty.  Id.

An individual who does not meet the service requirements, 
however, may be eligible for basic educational assistance 
when he or she is discharged or released form active duty for 
certain specified reasons.  These include when an individual 
is discharged or released form active duty for (a) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not- service-connected, (3) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a deduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 
38 C.F.R. § 21.7042(a)(5).  In addition, an individual who is 
discharged or released from active duty for the convenience 
of the Government must complete not less than 20 months of 
continuous active duty of the obligated service in the case 
of an individual whose obligated period of service is two 
years, or complete not less than 30 months of continuous 
active duty under the period of obligated service in the case 
of an individual with an obligated period of service of at 
least three years.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 
38 C.F.R. § 20.7042(a)(5)(iv).

The Veterans Identification Data record shows that the 
veteran served on active duty from June 9, 1998 to November 
8, 2000.  Her term of enlistment was for three years.

The DD Form 214 shows that the veteran served on active duty 
from June 9, 1998 to November 8, 2002, for 29 months.  She 
was honorably discharged.  The DD Form 214 further indicates 
that the veteran did not complete her first full term of 
service, and that she was released from active duty for 
reasons of pregnancy, separation code "MDF," which falls 
under the category of separation from service for convenience 
of the Government.  Service department findings are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The Board notes at the outset of this analysis that the facts 
in this case are not in dispute.  The evidence shows that the 
veteran did not complete the requisite service for basic 
eligibility for Chapter 30 educational assistance.  The 
veteran enlisted in June 1998 and was obligated to perform 
three years of active service, but served less than that time 
on active duty when she separated from the service in 
November 2000 due to reasons of her pregnancy.  The veteran 
does not contest these facts.  Rather, she argues that her 
character of service was honorable and that she had not been 
advised that she was required to complete 30 months of her 
obligated enlistment to be eligible for the benefit sought.  
She further testified that she accepted a pregnancy discharge 
due to the fact she was pregnant, but that she was also 
experiencing pain.    She testified that worked as long as 
she could, but that the service department personnel advised 
that she had to terminate her service prior to the 30 months.  
She said she accepted the pregnancy discharge because it was 
easier than the medical discharge.

While the record reflects that the veteran did not complete 
her obligated period of active duty of three years, she was 
discharged or released from active duty for the convenience 
of the Government and would have met the service requirements 
for basic eligibility for educational assistance had she 
served 30 months of continuous active duty of that period of 
obligated service.  The veteran, however, only served 29 
months and not the required minimum of 30 months.  

CAVC has held that even if the service department had a duty 
to provide the veteran with accurate information about 
Chapter 30 benefits eligibility before and after discharge, 
"the remedy for breach of such an alleged obligation cannot 
involve payment of benefits where the statutory eligibility 
requirements for those benefits are not met."  Havery v. 
Brown, 6 Vet. App. 416, 424 (1994).  As noted above, the 
veteran stated she was not informed that she needed to 
complete 30 months of her obligated service to be eligible 
for Chapter 30 educational benefits and, in fact, she paid 
the required amounts for 12 months for the benefit.  Hence, 
in essence, the veteran avers that she complied with all the 
regulations of which she was aware.  However, even assuming, 
without finding, that the veteran is correct and that she was 
misinformed about her benefits options, she does not meet the 
statutory requirements for those benefits under the law.  
Therefore, she cannot receive payment of those benefits even 
if she was given incorrect information. 

After review of the entire record, the Board must regrettably 
conclude that, while the veteran was discharged or released 
from active duty for the convenience of the Government, she 
did not serve continuously for 30 months of her obligated 
service.  As she served only 29 months of the required 30 
months, she is not eligible for education benefits under 
Chapter 30, Title 38.  See Kelley v. Derwinski, 3 Vet. App. 
171, 172 (1992).  ("Neither the VA nor the Court can extend 
these benefits out of sympathy for a particular veteran.").

Because the veteran does not have the requisite service for 
Chapter 30 educational benefits, the Board finds that the RO 
was correct in denying basic eligibility for educational 
assistance under Chapter 30.  While the Board acknowledges 
the veteran's contentions set forth in her NOD and 
substantive appeal, the eligibility requirements for Chapter 
30 are prescribed by Congress.  Neither the RO nor the Board 
is free to ignore laws enacted by Congress and the law in 
this case, and not the evidence, is dispositive of the 
veteran's appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As such, basic eligibility for educational 
assistance under Chapter 30, Title 38, U.S. Code, cannot be 
established in the present case.  Where the law rather than 
the facts is dispositive, the benefit of the doubt provisions 
as set forth in 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005) are not for application.


ORDER

Basic eligibility for educational assistance under Chapter 30 
Title 38, U.S. Code is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


